Citation Nr: 9905238	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active duty from June 1966 to February 1970.

This appeal is taken from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.


REMAND

In statements received in July 1997 and July 1998, the 
veteran has asserted treatment for the disability at issue 
from the 1970's to 1982 by a private physician and the VA 
medical center in Leavenworth, Kansas.  While extensive 
records of more recent treatment of the veteran at the VA 
facility has been received, the record does not reflect an 
attempt to obtain records of treatment of the veteran from 
the 1970's to 1982.  While recent psychiatric diagnoses 
include PTSD, for which a verified stressor is required, 
records of the reported psychiatric treatment from the 1970's 
to 1982 will be useful in adjudicating the current appeal for 
service connection with regard to any other psychiatric 
disability currently demonstrated.

Further, at a hearing before a RO hearing officer in June 
1998, the veteran requested a hearing at the local regional 
office before a traveling Member of the Board.  The veteran 
has not been afforded an opportunity for such hearing.

Lastly, following issuance of the most recent supplemental 
statement of the case in June 1998, and subsequent to 
certification of the appeal to the Board in August 1998, the 
veteran submitted additional evidence, including a new 
statement pertinent to the appeal, in September 1998.  The 
veteran has not waived his right to RO adjudication with 
consideration of the additional evidence pursuant to 38 
C.F.R. § 20.1304 (1998).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1. The RO should contact the veteran and 
request the addresses of all health 
care providers he reported in July 
1978 who have treated or examined him 
for the disability at issue from 1970 
to 1982, to include the address of 
Dr. Herbert Miles Nason, formerly at 
North 78th Street, in Kansas City, 
Kansas now living and practicing 
medicine in Alamosa, Colorado 
(treatment from 1970 to 1979), and Dr. 
Oldfield and Dr. Neunez (treatment 
from 1979 to 1982).  After securing 
any necessary authorization from the 
veteran for release of requested 
documents, the RO should obtain all 
records of treatment of the veteran so 
identified and associate them with the 
claims folder.

2. The RO should also obtain all records 
of treatment of the veteran from 1972 
to 1976 by Dr. Unruh at the mental 
health clinic of the VA medical center 
in Leavenworth, Kansas.

3. Following completion of the above 
requested development, to the extent 
possible, the RO should review the 
additional evidence, including the 
statement of the veteran submitted in 
September 1998, and readjudicate the 
issue on appeal.  If the benefit 
sought is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case 
which reflects consideration of all 
additional evidence received since the 
June 1998 supplemental statement of 
the case, and afforded the appropriate 
opportunity to respond.

4. Thereafter, the RO should schedule the 
veteran for a hearing before a 
traveling member of the Board at the 
local RO office, in appropriate docket 
order.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


